Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 1 of 15


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

     RICK GARCIA, individually and on behalf of all                      CLASS ACTION
     others similarly situated,
                                                                   JURY TRIAL DEMANDED
     Plaintiff,

     vs.

     KENDALL LAKES AUTOMOTIVE, LLC D/B/A
     KENDALL DODGE CHRYSLER JEEP RAM, a
     Florida Limited Liability Company,

     Defendant.
     ___________________________________/

                                    CLASS ACTION COMPLAINT

            Plaintiff, Rick Garcia (“Plaintiff”), files this Class Action Complaint against Defendant,

 Kendall Lakes Automotive, LLC d/b/a Kendall Dodge Chrysler Jeep Ram (“Defendant”), and

 alleges as follows upon personal knowledge, and, as to all other matters, upon information and

 belief, including investigation conducted his attorneys.

                                      NATURE OF THE ACTION

            1.     Defendant knowingly and willfully violated of the Telephone Consumer Protection Act,

 47 U.S.C. § 227 et seq., (“TCPA”), by making unsolicited prerecorded telemarketing calls1 in violation

 of consumers’ privacy rights.

            2.     Defendant – a car dealership – knew that it was prohibited by the TCPA from contacting

 consumers on their cellular telephones with prerecorded calls, without their prior express consent.

            3.     Nevertheless, in a failed attempt to circumvent the TCPA, Defendant did just that by



 1
  The term “call” is not defined by the TCPA. See Satterfield v. Simon & Schuster, Inc., 569 F.3d
 946, 953 (9th Cir. 2009). “Webster's defines ‘call’…as ‘to communicate with or try to get into
 communication with a person by a telephone.’” Id. (citing Webster's Third New International
 Dictionary 318 (2002)).
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 2 of 15

 utilizing “ringless”2 voicemail technology to place calls to Plaintiff and members of the Class (defined

 below) to promote its products and services.

         4.      Through this action, Plaintiff seeks to hold Defendant accountable for its violations of

 the TCPA, and for willfully and knowingly violating the privacy of hundreds or thousands of

 consumers.

         5.      Plaintiff, for himself and a Class of similarly situated individuals, seeks injunctive relief

 to halt Defendant’s unlawful conduct. Plaintiff also seeks statutory damages on behalf of himself and

 members of the Class, and any other legal or equitable remedies to redress Defendant’s violations of the

 TCPA.

                                    JURISDICTION AND VENUE

         6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, given Defendant’s

 alleged violations of a federal statute. This Court also has subject matter jurisdiction pursuant to the

 Class Action Fairness Act (“CAFA”) 28 U.S.C. §§ 1332(d)(2) and (d)(6), because there is diversity of

 citizenship and the claims of individual class members, in the aggregate, exceed the jurisdictional

 minimum of $5,000,000, exclusive of interest and costs.

         7.      Venue is proper in the United States District Court for the Southern District of Florida

 pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

 in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

 its services within this District thereby establishing sufficient contacts to subject it to personal

 jurisdiction. Further, Defendant’s tortious conduct against Plaintiff and other members of the Class

 occurred within the State of Florida, thereby subjecting Defendant to jurisdiction in the State of Florida.




 2
   The term “ringless” was self-servingly coined by companies that peddle this technology, and is
 simply false. It is common knowledge that every cellular telephone audibly alerts a consumer
 when a voicemail is received.
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 3 of 15

                                                 PARTIES

         8.     Plaintiff is a natural person who, at all times relevant to this action, was a citizen of the

 State of Florida residing in Miami-Dade County, Florida.

         9.     Defendant is a Florida limited liability company with its principal place of business

 located at 16600 NW 57th Avenue, Miami Lakes, FL 33014. Defendant directs, markets, and provides

 its business activities throughout the State of Florida.

                                                THE TCPA

         10.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the recipient’s

 prior express consent. 47 U.S.C. § 227(b)(1)(A).

         11.     Accordingly, the TCPA exists to prevent communications like the ones made by

 Defendant that are at issue in this Complaint. “Voluminous consumer complaints about abuses of

 telephone technology—for example, computerized calls dispatched to private homes—prompted

 Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         12.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

         13.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

 Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 4 of 15

 (2003).

           14.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

 calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

 Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

 (Feb. 15, 2012) (emphasis supplied).

           15.   To obtain express written consent for telemarketing calls, a defendant must establish

 that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

 disclosure’ of the consequences of providing the requested consent….and having received this

 information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

 designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

           16.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

 investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

 communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

 communication. See Golan v. Veritas Entm’t, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

           17.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

 good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

 Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

           18.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

 transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

 WL 21517853, at *49).

           19.   The FCC has explained that calls motivated in part by the intent to sell property, goods,
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 5 of 15

 or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

 This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

 services during the call or in the future. Id.

           20.   In other words, offers “that are part of an overall marketing campaign to sell

 property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

 Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

 (2003).

           21.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

 obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

 the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

 “for non-telemarketing and non-advertising calls”).

           22.   As recently held by the United States Court of Appeals for the Ninth Circuit:

 “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

 the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

 additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                                  FACTS

                       “RINGLESS” VOICEMAILS ARE REGULATED BY THE TCPA

           23.   “Ringless” voicemail technology was created, and is presently being used by

 unscrupulous companies, including Defendant, in an attempt to circumvent the TCPA.

           24.   Unfortunately for Defendant, “ringless” voicemails are regulated by the TCPA and it is

 liable under the TCPA for invading consumers’ privacy rights by utilizing such technology when

 engaging in its telemarketing practices.
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 6 of 15

         25.     “Ringless” voicemail technology works by delivering prerecorded messages en masse

 to the voicemail boxes of cellular subscribers.

         26.     However, calls made by utilizing this technology are not actually “ringless” since

 the prerecorded message that results triggers an audible notification to the consumer once the

 message is received.

         27.     Further, the method by which “ringless” voicemails are transmitted to cellular

 telephones is essentially the same as the method for transmitting text messages to cellular phones. This

 is significant because consumers are entitled to the same consent-based protections for text messages as

 they are for voice calls to wireless numbers. See Satterfield, 569 F.3d at 952 (noting that the FCC has

 determined that a text message falls within the meaning of “to make any call” in 47 U.S.C. §

 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (holding

 that defendant bears the burden of showing that it obtained plaintiff's prior express consent before

 sending her a text message).

         28.     As illustrated below, “ringless” voicemails, including the prerecorded messages at issue

 in this case, are delivered just like text messages by “establishing a direct Internet-based computer-to-

 computer data connection to the respective voicemails systems of the cellular carries. As part of the

 protocol for this data communication, subscribers’ cellular telephone numbers are used to identify each

 voicemail box so that the pre-recorded voice messages are inserted into each voicemail box en masse.”3




 3
   Comments Opposing the Petition for Declaratory Ruling and Waiver by National Consumer Law
 Center, CG Docket No. 02-278, DA 17-364 (May 18, 2017) available at
 https://www.fcc.gov/ecfs/filing/105180243621422 (last accessed on December 7, 2017).
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 7 of 15




        29.     Unlike robocalls and text messages, however, consumers are left powerless to block

 “ringless” voicemails from being transmitted to their phones. Thus, a consumer’s voicemail box could

 be rendered useless by just a handful of companies using the technology to market their businesses.

        30.     The purpose of a “ringless” voicemail is to communicate with or try to get into

 communication with a consumer through the consumer’s cellular telephone.

        31.     The FCC has previously rejected the argument that technologies such as “ringless”

 voicemails are not regulated by the TCPA because they are not traditional “calls.” Particularly, in the

 context of Internet-to-phone text messaging, which is essentially the same technology at issue in this

 case, the FCC has ruled:

                From the recipient’s perspective, Internet-to-phone text messaging is
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 8 of 15

                 functionally equivalent to phone-to-phone text messaging, which the
                 Commission has already confirmed falls within the TCPA’s protection.
                 And the potential harm is identical to consumers; unwanted text
                 messages pose the same cost and annoyance to consumers, regardless
                 of whether they originate from a phone or the Internet. Finding
                 otherwise—that merely adding a domain to the telephone number
                 means the number has not been “dialed”—when the effect on the
                 recipient is identical, would elevate form over substance, thwart
                 Congressional intent that evolving technologies not deprive mobile
                 consumers of the TCPA’s protections, and potentially open a floodgate
                 of unwanted text messages to wireless consumers.4

                            FAILED FCC “RINGLESS” VOICEMAIL PETITION

         32.     On January 9, 2017, a putative class action lawsuit under the TCPA was filed against

 TT of Pine Ridge, Inc., a vehicle dealership located in Naples, Florida, styled Mahoney v. TT of Pine

 Ridge, Inc., Case No. 9:17-cv-80029-DMM (S.D. Fla. 2017) (“Mahoney”).

         33.     At issue in Mahoney was the use of Stratics’ voicemail platform by TT of Pine Ridge

 to promote its dealership’s inventory and related services. [See id. at ECF No. 1].

         34.     On March 31, 2017, All About the Message, LLC, a distributor for Stratics’ ringless

 voicemail platform, filed a Petition for Declaratory Ruling with the FCC seeking a declaration that the

 TCPA does not apply to “ringless” voicemails (the “FCC RVM Petition”). The FCC RVM Petition

 appears to have been initiated and/or coordinated by TT of Pine Ridge as a Motion for Stay pending

 resolution of the FCC RVM Petition was filed on the same by TT of Pine Ridge in the Mahoney lawsuit.

 [See id. at ECF No. 33].

         35.     The FCC RVM petition received significant media attention,5 and fierce opposition by

 members of Congress, State Attorney Generals, and consumer protection groups, including the National

 Consumer Law Center.

         36.     For example, several members of Congress wrote a letter to the Chairman of the FCC

 4
   See In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,
 30 FCC Rcd. 7961 (2015)
 5
   See e.g. https://www.bostonglobe.com/business/2017/05/24/you-can-sound-off-fcc-about-
 ringless-voicemail/buOKWDgr06Fxb1m0qk2ZCK/story.html and
 https://www.nytimes.com/2017/06/03/business/phone-ringless-voicemail-fcc-telemarketer.html.
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 9 of 15

 describing “ringless” voicemails as “a clear-cut attempt at an end-run around legal and technological

 protections against spam and unwanted phone communications.”6

          37.   Similarly, the Attorney Generals for Massachusetts, New York, and Kentucky filed an

 opposition to the FCC RVM Petition stating in pertinent part:

                Ringless voicemails are prerecorded calls within the meaning of the
                TCPA. All About the Message seeks to avoid this conclusion by
                stating that ringless voicemail “bypasses the wireless telephone and
                telephone subscriber altogether,” and by narrowly construing its
                conduct to include only the delivery of the voicemail message to a
                server and not to the consumer. This is a distinction without a
                difference.7

          38.   Ultimately, on June 20, 2017, the FCC RVM Petition was withdrawn after a class-wide

 settlement was reached in Mahoney, and the FCC did not issue a ruling with respect to the petition.

          39.   Upon information and belief, Defendant was aware of the FCC RVM Petition and its

 withdrawal prior to sending the subject prerecorded telemarketing calls to Plaintiff and members of the

 Class.

                             FACTS SPECIFIC TO PLAINTIFF RICK GARCIA

          40.   October 17, 2018, Defendant, transmitted the following prerecorded telemarketing call

 to Plaintiff’s cellular telephone number ending in 5391 (the “5391 Number”):

                Good afternoon, this is Tom with Kendall Chrysler Dodge Jeep and
                Ram I’m sorry I missed you. I was calling with some great news. I have
                specifically selected you during our 2018 model year end clearance
                event to receive 0% financing for up to 72 months, up to $12,000 off
                any new car in stock, or up to $4,000 off Kelley Blue Book for your
                trade. This Thursday through Saturday is the biggest sale of the year.
                Just for stopping by you will receive a 3-day 3-night Royal Carribean
                cruise for two abroad their new ship the Symphony of the Sea and of
                course there is no purchase necessay. I’m Tom from Kendall Chrysler
                Dodge Jeep and Ram call me to meet with me personally at 786-231-
                2158. That number again is 786-231-2158. Thank you



 6
   See Correspondence dated June 21, 2017 available at
 https://www.fcc.gov/ecfs/filing/1072811351675; (last accessed on December 7, 2017).
 7
   Comments Opposing the Petition for Declaratory Ruling and Waiver by Massachusetts, New
 York, and Kentucky, CG Docket No. 02-278 (June 2, 2017) available at
 https://www.fcc.gov/ecfs/filing/10602714924246; (last accessed on December 7, 2017).
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 10 of 15

           41.      The prerecorded telemarketing call was transmitted to Plaintiff’s cellular telephone, and

  within the time frame relevant to this action.

           42.      Defendant’s prerecorded telemarketing call constitutes telemarketing because it

  encouraged the future purchase, sell, or investment in property, goods, and/or services, i.e., the sale of

  Plaintiff’s car and/or purchase of a new car.

           43.      Further adding to the dual purpose marketing voicemail is the car dealers offer of a

  “Royal Caribbean cruise.”

           44.      The prerecorded telemarketing call originated from a telephone number owned and/or

  operated by or on behalf of Defendant.

           45.      Plaintiff received the subject prerecorded telemarketing call within this District and,

  therefore, Defendant’s violation of the TCPA occurred within this District. Upon information and

  belief, Defendant caused other prerecorded telemarketing calls to be sent to individuals residing within

  this judicial district.

           46.      At no point in time did Plaintiff provide Defendant with his express consent to be

  contacted using an ATDS.

           47.      Plaintiff is the subscriber and sole user of the 5391 Number and is financially

  responsible for phone service to the 5391 Number.

           48.      Defendant’s unsolicited prerecorded message caused Plaintiff actual harm, including

  invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

  Defendant’s prerecorded message also inconvenienced Plaintiff and caused disruption to his daily life.

  See Patriotic Veterans, Inc. v. Zoeller, No. 16-2059, 2017 WL 25482, at *2 (7th Cir. Jan. 3, 2017)

  (“Every call uses some of the phone owner's time and mental energy, both of which are precious.”).

                                          CLASS ALLEGATIONS

                                              PROPOSED CLASS

           49.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 11 of 15

  himself and all others similarly situated.

          50.     Plaintiff brings this case on behalf of a Class defined as follows:

                  All persons within the United States who, within the four years prior to
                  the filing of this Complaint, were sent a prerecorded message, from
                  Defendant or anyone on Defendant’s behalf, to said person’s cellular
                  telephone number, without emergency purpose and without the
                  recipient’s prior express written consent.

          51.     Excluded from the Class is Defendant, its officers, directors, affiliates, legal

  representatives, employees, successors, subsidiaries and assigns, as well as the judge and court staff to

  whom this case is assigned. Plaintiff reserves the right to amend the right to amend the Class definition

  if discovery of further investigation reveals that the Class should be modified.

                                               NUMEROSITY

          52.     Upon information and belief, Defendant has transmitted prerecorded telemarketing calls

  to cellular telephone numbers belonging to thousands of consumers throughout the United States

  without their prior express written consent. The members of the Class, therefore, are believed to be so

  numerous that joinder of all members is impracticable.

          53.     The exact number and identities of the Class members are unknown to Plaintiff at this

  time, but can be ascertained through discovery. Identification of the Class members is a matter capable

  of ministerial determination from Defendant’s call records.

                                     COMMON QUESTIONS OF LAW AND FACT

          54.     There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:

                  (1) Whether Defendant made non-emergency prerecorded telemarketing calls to

                      Plaintiff’s and Class members’ cellular telephones;

                  (2) Whether Defendant can meet its burden of showing that it obtained prior express

                      written consent to make such calls;
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 12 of 15

                  (3) Whether Defendant’s conduct was knowing and willful;

                  (4) Whether Defendant is liable for damages, and the amount of such damages; and

                  (5) Whether Defendant should be enjoined from such conduct in the future.

          55.     The common questions in this case are capable of having common answers. If

  Plaintiff’s claim that Defendant routinely transmits prerecorded telemarketing calls to telephone

  numbers assigned to cellular telephone services is accurate, Plaintiff and the Class members will have

  identical claims capable of being efficiently adjudicated and administered in this case.

                                                TYPICALITY

          56.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                                                ADEQUACY

          57.     Plaintiff is a representative who will fairly and adequately represent and protect the

  interests of the Class because he shares common interests with Class members as a result of Defendant’s

  misconduct.

          58.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting

  complex litigation and class actions, including those involving violations of the TCPA. Plaintiff and

  his counsel are committed to vigorously prosecuting this action on behalf of the other respective

  members of the Class and have the financial resources to do so. Neither Plaintiff nor his counsel have

  any interests adverse to those of the other members of the Class.

                     PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

          59.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

  the Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 13 of 15

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

            60.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                                COUNT I
                               Violations of the TCPA, 47 U.S.C. § 227(b)
                                 (On Behalf of Plaintiff and the Class)

            61.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            62.     It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

  number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

            63.     Defendant – or third parties directed by Defendant – transmitted calls using an

  artificial or prerecorded voice to the cellular telephone numbers of Plaintiff and members of the

  putative class.

            64.     These calls were made without regard to whether Defendant had first obtained

  express permission from the called party to make such calls. In fact, Defendant did not have prior

  express consent to call the cell phones of Plaintiff and the other members of the putative Class

  when its calls were made.
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 14 of 15

          65.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

  artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of

  Plaintiff and the other members of the putative Class without their prior express consent.

          66.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls. Id.

                                          COUNT II
                Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiff and the Class)

          67.     Plaintiffs re-allege and incorporate paragraphs 1-60 as if fully set forth herein.

          68.     At all times relevant, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

          69.     Defendant knew that it did not have prior express consent to transmit artificial or

  prerecorded voice calls and knew or should have known that its conduct was a violation of the

  TCPA.

          70.     Because Defendant knew or should have known that Plaintiffs and Class Members

  had not given prior express consent to receive its prerecorded calls, the Court should treble the

  amount of statutory damages available to Plaintiffs and the other members of the putative Class

  pursuant to § 227(b)(3) of the TCPA.

          71.     As a result of Defendant’s violations, Plaintiffs and the Class Members are entitled

  to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

  § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

          WHEREFORE, Plaintiff Rick Garcia, on behalf of himself and the other members of the

  Class, pray for the following relief:
Case 1:18-cv-24397-JJO Document 1 Entered on FLSD Docket 10/23/2018 Page 15 of 15

              a. A declaration that Defendant’s practices described herein violate the Telephone

                  Consumer Protection Act, 47 U.S.C. § 227;

              a. An injunction prohibiting Defendant from using an artificial or prerecorded voice

                  to contact telephone numbers assigned to cellular telephones without the prior

                  express permission of the called party;

              b. An award of actual and statutory damages; and

              c. Such further and other relief the Court deems reasonable and just.

                                            JURY DEMAND

           Plaintiff and the Class Members hereby demand a trial by jury.

  Dated October 23, 2018

  By: /s/ Andrew J. Shamis
  Andrew J. Shamis
  Florida Bar # 101754
  SHAMIS & GENTILE, P.A.
  14 NE 1st Ave., Suite 1205
  Miami, FL 33132
  Telephone (305) 479-2299
  Facsimile (786) 623-0915
  Email: efilings@shamisgentile.com

  EDELSBERG LAW, PA
  Scott Edelsberg, Esq.
  Florida Bar No. 0100537
  scott@edelsberglaw.com
  19495 Biscayne Blvd #607
  Aventura, FL 33180
  Telephone: 305-975-3320
  Attorneys for Plaintiff Rick Garcia and all others similarly situated
